MEMORANDUM **
Walter V. Waltz appeals pro se the district court’s order disbarring him on the basis of his prior disbarment by the State of New Jersey. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
A federal district court may impose reciprocal discipline on a member of its bar on the basis of discipline imposed by a state court only if the federal court independently determines that the state court disciplinary proceeding did not deprive the attorney of due process. In re Kramer, 193 F.3d 1131, 1132 (9th Cir.1999). An attorney has a due process right to be heard by the federal court before reciprocal discipline is imposed. Id. at 1133. Here, the district court fulfilled its obligation to independently examine the state court disciplinary proceeding by issuing an order to show cause to Waltz and conducting an independent review of the state court record. See id. The state court record shows that the state court disbarment hearing was conducted in Waltz’s absence even though he requested a continuance because of a medical condition. On this basis, Waltz contends that his due process rights were violated. However, the state court record conclusively demonstrates that Waltz was not prejudiced by any asserted due process violation that might have occurred, because Waltz admitted the allegations against him by failing to answer the complaint.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.